         Case 1:20-cr-10111-RWZ Document 127 Filed 03/08/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )                 Case No. 20-cr-10111-RWZ
      v.                            )
                                    )
CHARLES LIEBER,                     )
                                    )
      Defendant.                    )
____________________________________)

               ASSENTED TO MOTION OF DEFENDANT CHARLES LIEBER
                         FOR LEAVE TO FILE UNDER SEAL

       Pursuant to Local Rule 83.6.11, counsel for Defendant Charles Lieber respectfully moves

the Court, with the Government’s assent, for leave to file under seal his letter update report

regarding his review of additional discovery and the impact on the pending Opposition to

Government’s Motion To Disclose Communications Not Protected By Defendant’s Attorney-

Client Privilege and Incorporated Memorandum, filed under seal with leave of the Court (ECF

No. 101). The letter update and accompanying attachment refers in some detail to the prior

sealed filing that references “Discovery Materials” as that term is defined by the Protective Order

in this mater (see ECF No. 58). The Protective Order precludes the public filing of Discovery

Materials.

       In accordance with Local Rules and with the government’s assent, Defendant requests

leave to file under seal his letter and any attachments thereto.
        Case 1:20-cr-10111-RWZ Document 127 Filed 03/08/21 Page 2 of 3




                                    Respectfully submitted,

                                    CHARLES LIEBER

                                    By his attorneys

                                     /s/ Torrey K. Young
                                    Torrey K. Young (BBO# 682550)
                                    Marc L. Mukasey (pro hac admitted)
                                    MUKASEY FRENCHMAN LLP
                                    140 E. 45th Street, 17th Floor
                                    New York, New York 10017
                                    (212) 466-6400
                                    Torrey.Young@mfsllp.com
                                    Marc.Mukasey@mukaseylaw.com

Dated: March 8, 2021




                                       2
        Case 1:20-cr-10111-RWZ Document 127 Filed 03/08/21 Page 3 of 3




                         LOCAL RULE 7.1(a)(2) CERTIFICATION

        Counsel for the government assents to this Motion. I hereby certify that this document
will be sent by electronic mail to counsel for the government on March 8, 2021.

                                                     /s/ Torrey K. Young
                                                    Torrey K. Young




                                               3
